149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.T.N. WILSON, individually and as next friend of ThomasWilson, deceased; Sue Harness, Appellants,v.Kent WILLIAMS, Individually and in his official capacity asLieutenant Sheridan Arkansas Police Department;Sheridan Arkansas Police Department, Appellees.
No. 97-3485.
United States Court of Appeals, Eighth Circuit.
Submitted: April 7, 1998.Filed: May 8, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
T.N. Wilson and Sue Harness, parents of Thomas Wilson, deceased, appeal from the District Court's1 adverse grant of summary judgment in their 42 U.S.C § 1983 (1994) action.  After carefully reviewing the record and the parties' submissions, we conclude the District Court did not commit error in granting summary judgment for the reasons it stated.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas